SENTENCIA.
En la Ciudad de San Juan Bautista de Puerto Rico, á diez y siete de Mayo de mil novecientos, en el pleito pendiente ante Nos en virtud de recurso de casación por infracción de ley, seguido en el Tribunal del Distrito de Ponce por Doña Manuela Quijano y Echevarne, viuda, vecina de dicha Ciudad, por sí y á nombre de sus menores hijos, representada y dirigida por el Letrado Don Juan Guzmán Benitez, con Don Hipólito Barranco y Cortés, casado, labrador, vecino de Juana Díaz, bajo la dirección del Licenciado Don Libertad Torres Grau, sobre rendición de cuentas de administración, en juicio declarativo de mayor cuantía. — Resultando : Que seguido por todos sus trámites el referido juicio el Tribunal del Distrito de Ponce pronunció el once de *233Noviembre del año anterior sentencia “declarando con lugar la demanda interpuesta, menos en cuanto á la indemnización de daños y perjuicios, y condenó á Don Hipólito Barranco y Cortés; como mandatario administrador, á rendir cuenta general comprobada de la administración de los bienes hereditarios de Don Manuel Lozano y Ortiz, desde el día veinte y ocho de Junio de mil ochocientos noventa y siete á Doña Manuela Quijano Echevarne por su propio derecho y como representante legal de sus menores hijos, no emancipados, Don Manuel Francisco, Don Solano Abigail y Doña María de la Providencia del Alma Lozano y Quijano, y á entregar á la expresada señora en el doble concepto indicado, las cantidades que la correspondan á prorrata de su participación en los bienes administrados, con imposición de todas las costas causadas en el procedimiento al demandado.”— Resultando: Que el Letrado Don Libertad Torres Grau á nombre de Don Hipólito Barranco y Cortés ha interpuesto recurso de casación por infracción de ley como autorizado en el número 1? del artículo 1,690 de la Ley de Enjuiciamiento Civil, citando como infringidos los artículos. 1,709, 1,710, 1,718 párrafo 1? y 1,720 del Código Civil, en el concepto de que se contraen al mandato y á las obligaciones del mandatario, carácter que en ningún sentido ha tenido ni tiene el recurrente; cuyo recurso se impugnó en el acto de la vista por el Letrado de la parte recurrida. — Visto : Siendo Ponente el Juez Asociado Don José M? Figueras Chiqués.— Considerando: Que si bien se alegan como motivos de casación las infracciones de artículos del Código Civil, referentes al mandato, citando en apoyo del mismo el número 1? del artículo 1,690 de la Ley de Enjuiciamiento Civil, es lo cierto que todos sus razonamientos se dirigen á combatir la apreciación de la prueba hecha por el Tribunal sentenciador al afirmar en uso de sus facultades, que el recurrente fué tal adminissrador, sin designar ley alguna infringida relativa al valor de las pruebas, ni fundarse en el número 7? del artículo anteriormente citado, para que pudiera discu*234tirse ese hecho sentado que no se puede hoy analizar dentro de los términos en que se ha planteado la cuestión, según el número 9? del artículo 1,727, de la citada Ley procesal.— Fallamos: Que no ha lugar á resolver el expresado recurso por infracción de ley interpuesto á nombre de Don Hipólito Barranco y Cortés, á quien se condena en las costas; y líbrese al Tribunal de Ponce la certificación correspondiente, acompañada de los autos que ha remitido. — Así por esta nuestra sentencia, que se publicará en la Gaceta Oficial, lo pronunciamos, mandamos y firmamos.
Publicación. — Leída y publicada fué la anterior sentencia por el Sr. Juez Asociado del Tribunal Supremo Don José M? Figueras Chiqués, celebrando audiencia pública dicho Tribunal en el día de hoy, de que como Secretario certifico, en Puerto Rico á diez y siete de Mayo de mil novecientos.— E. de J. López Gaztambide.
José^ S. Quiñones. — José C. Hernández. — José JVD Figueras. — Rafael A. Nieto y Abeillé. — Juan Morera Martínez.